Exhibit 10.3

VOTING AGREEMENT

THIS VOTING AGREEMENT (this “Agreement”) is dated as of December 4, 2008, by and
between Virgin Mobile USA, Inc., a Delaware corporation (the “Company”), and the
Person executing this Agreement as “Stockholder” on the signature page hereto
(the “Stockholder”).

RECITALS

WHEREAS, the Board of Directors has previously determined that it is in the best
interests of the Company to amend the Company’s 2007 Omnibus Incentive
Compensation Plan (the “2007 Plan”) to increase the number of shares of Class A
common stock available for issuance thereunder by 5,000,000 shares (the “2007
Plan Proposal”);

WHEREAS, the Board of Directors has approved the inclusion of the 2007 Plan
Proposal in a proxy statement to be delivered to the Company’s stockholders;

WHEREAS, in order to comply with the rules of the New York Stock Exchange, the
Company must obtain the requisite stockholder approval for the 2007 Plan
Proposal;

WHEREAS, the Stockholder is the Beneficial Owner (as defined below) of, and has
the right to vote, that number of shares of Company Common Stock (as defined
below) set forth across from such Stockholder’s name on Schedule I hereto; and

WHEREAS, the Company has requested that the Stockholder agree, and the
Stockholder has agreed, to enter into this Agreement.

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

I. CERTAIN DEFINITIONS

Section 1.1 Definitions. For the purposes of this Agreement:

(a) “Beneficial Owner”, “Beneficial Ownership” or “Beneficially Owned” with
respect to any securities means having “beneficial ownership” of such securities
as determined pursuant to Rule 13d-3 under the Exchange Act.

(b) “Company Common Stock” shall mean, collectively, Company Class A common
stock and Company Class B common stock, and will also include for purposes of
this Agreement all shares or other voting securities into which Company Common
Stock may be reclassified, sub-divided, consolidated or converted and any rights
and benefits arising therefrom, including any dividends or distributions of
securities which may be declared in respect of the Company Common Stock and
entitled to vote in respect of the matters contemplated by Article II.

(c) “Encumbrances” shall mean any lien, encumbrance, charge, mortgage, option,
pledge, security interest or similar interests, title defects, tenancies (and
other possessory interests), easements, rights of way, covenants, encroachments,
rights of first refusal, preemptive



--------------------------------------------------------------------------------

rights, judgments, conditional sale or other title retention agreements and
other impositions or imperfections of title or restrictions on transfer of any
nature whatsoever.

(d) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
together with the rules and regulations thereunder.

(e) “Expiration Time” means the earliest to occur of (i) the certification of
the vote on the 2007 Plan Proposal at the Stockholder Meeting or (ii) any other
form of approval by the Company’s stockholders (including by written consent of
stockholders of the Company holding the requisite number of shares) of the 2007
Plan Proposal or (iii) the date of the next annual meeting of stockholders of
the Company or (iv) June 15, 2009.

(f) “Governmental Authority” shall mean any local, state, federal or foreign
court, legislative, executive, administrative, governmental or regulatory
authority or agency or arbitral or similar forum.

(g) “Governmental Order” shall mean any order, writ, judgment, injunction,
decree, stipulation, determination or award issued or entered into by or with
any Governmental Authority.

(h) “Law” shall mean any constitution, treaty, statute, law, ordinance,
regulation, rule, standard, code, rule of common law or other requirement or
rule enacted or promulgated by any Governmental Authority.

(i) “Owned Company Common Stock” means the shares of Company Common Stock set
forth across from such Stockholder’s name on Schedule I hereto which are
Beneficially Owned by such Stockholder as of the specified time.

(j) “SEC” shall mean the U.S. Securities and Exchange Commission.

(k) “Stockholder Meeting” means a special meeting of the Company’s stockholders
called for purposes of voting upon the 2007 Plan Proposal and any other matters
submitted for the vote of the Company’s stockholders.

(l) “Transfer” means, with respect to a security, the sale, grant, assignment,
transfer, pledge, encumbrance or other disposition of such security or the
Beneficial Ownership thereof (including by operation of Law), or the entry into
any contract, agreement, commitment, understanding or other obligation, whether
written or oral, to effect any of the foregoing, including, for purposes of this
Agreement, the transfer or sharing of any voting power of such security or other
rights in or of such security, in each case other than in connection with a bona
fide pledge to a commercial bank to secure borrowings in the ordinary course of
the Stockholder’s business whereby the Stockholder retains all voting rights
prior to default.

II. AGREEMENT TO VOTE

Section 2.1 Agreement to Vote. Subject to the terms and conditions hereof, the
Stockholder agrees that from and after the date hereof and until the Expiration
Time or the earlier

 

-2-



--------------------------------------------------------------------------------

termination of this Agreement pursuant to Section 5.1, at the Stockholder
Meeting or at any adjournment, postponement or continuation of the Stockholder
Meeting, or in connection with any written consent of the Company’s stockholders
pursuant to which approval of the 2007 Plan Proposal by the Company’s
stockholders is sought, subject to the absence of any Governmental Order or Law
preventing such action, the Stockholder will (A) appear at such meeting or
otherwise cause its Owned Company Common Stock to be counted as present thereat
for purposes of calculating a quorum, and (B) vote, or instruct to be voted
(including by written consent, if applicable), in favor of the approval of the
2007 Plan Proposal all of its Owned Company Common Stock owned (x) as of the
record date with respect to such Stockholder Meeting or (y) the date that any
written consent is executed by such Stockholder where no such Stockholder
Meeting is held to approve the 2007 Plan Proposal (either (x) or (y), as the
case may be, the “Record Date”).

Section 2.2 Additional Company Common Stock. The Stockholder hereby agrees, from
the date hereof until this Agreement is terminated pursuant to Section 5.1, to
promptly notify the Company of the number of shares of any new Company Common
Stock with respect to which Beneficial Ownership is acquired by such
Stockholder, if any, after the date hereof. The filing of any reports with the
SEC required by Sections 13(d) or 16(a) of the Exchange Act by the Stockholder
in connection with such acquisition shall be deemed to satisfy such notice
requirement. Any such Company Common Stock shall automatically become subject to
the terms of this Agreement, shall be treated for purposes of this Agreement as
though such Company Common Stock were owned by such Stockholder as of the date
hereof and shall be considered Owned Company Common Stock from the date of its
acquisition by the Stockholder.

Section 2.3 Except as provided for herein, the Stockholder agrees, (i) not to
directly or indirectly Transfer any Owned Company Common Stock except as
permitted under Section 2.8 of the Transaction Agreement, dated as of June 27,
2008 by and among the Company, Virgin Mobile USA, L.P., a Delaware limited
partnership and wholly-owned subsidiary of the Company, Helio, Inc., a Delaware
corporation, Helio LLC, a Delaware limited liability company, the Stockholder, a
Delaware corporation, EarthLink, Inc., a Delaware corporation, and Corvina
Holdings Limited, a British Virgin Islands company or (ii) from the date hereof
until the date of which this Agreement is terminated pursuant to Section 5.1,
not to grant any proxy with respect to such Stockholder’s Owned Company Common
Stock, deposit such Stockholder’s Owned Company Common Stock into a voting
trust, enter into a voting agreement with respect to any of such Stockholder’s
Owned Company Common Stock or otherwise restrict the ability of such Stockholder
freely to exercise all voting rights with respect thereto, in each case in this
clause (ii) for an action that is inconsistent with the Stockholder’s
obligations under this Agreement. Any action attempted to be taken in violation
of the preceding sentence will be null and void, unless, in each case, the
transferee agrees in writing to be bound by the terms and conditions of this
Agreement.

III. REPRESENTATIONS AND WARRANTIES

Section 3.1 Representations and Warranties of Stockholders. The Stockholder
represents and warrants to the Company as of the date of this Agreement as
follows:

 

-3-



--------------------------------------------------------------------------------

(a) Such Stockholder has the requisite power and authority to execute and
deliver this Agreement and to fulfill and perform such Stockholder’s obligations
hereunder. This Agreement has been duly and validly executed and delivered by
such Stockholder and constitutes a legal, valid and binding agreement of such
Stockholder enforceable against such Stockholder in accordance with its terms,
subject to (i) the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, (ii) general equitable principles (whether
considered in a proceeding in equity or at law) and (iii) an implied covenant of
good faith and fair dealing.

(b) Such Stockholder is the Beneficial Owner, free and clear of any Encumbrance
(other than those arising under this Agreement, the Voting Agreement by and
between the Stockholder, Sprint Ventures, Inc. and solely for purposes of
Sections 5.1 and 6.8 thereto, the Company, dated June 27, 2008 (the “SK Telecom
Voting Agreement 1”), the Voting Agreement by and between the Stockholder,
Corvina Holdings Limited and solely for purposes of Section 5.1 and 6.8 thereto,
the Company, dated June 27, 2008 (the “SK Telecom Voting Agreement 2”) or the
Amended and Restated Stockholders’ Agreement, by and among the Company, Corvina
Holdings Limited, the Stockholder, SK Telecom and Sprint Ventures, Inc., dated
August 22, 2008, (the “Stockholders’ Agreement”)) of the shares of Owned Company
Common Stock which, as of the date hereof, are set forth across from such
Stockholder’s name on Schedule I hereto and has not granted any proxy
inconsistent with this Agreement that is still effective or entered into any
stockholder agreements, voting agreements, voting trusts, proxies or other
agreements, instruments or understandings with respect to, such Stockholder’s
Owned Company Common Stock (other than the SK Telecom Voting Agreement 1, SK
Telecom Voting Agreement 2 and the Stockholders’ Agreement) that are
inconsistent with or violative of the obligations of the Stockholder herein. The
shares of Company Common Stock set forth across from such Stockholder’s name on
Schedule I hereto constitute all of the capital stock of Company that is
Beneficially Owned by such Stockholder as of the date hereof.

(c) Other than the filing by such Stockholder of any reports with the SEC
required by Sections 13(d) or 16(a) of the Exchange Act, none of the execution
and delivery of this Agreement by such Stockholder or the performance by such
Stockholder of its obligations under this Agreement (i) requires any consent,
authorization, approval or permission of, or filing with or notification to, any
Governmental Authority by such Stockholder, (ii) will result in a violation or
breach of, or constitutes (with or without notice or lapse of time or both) a
default under (or gives rise to any third party right of termination,
cancellation, material modification or acceleration under), any organizational
document of such Stockholder or any contract or agreement to which such
Stockholder is a party or by which such Stockholder or such Stockholder’s Owned
Company Common Stock may be bound, or (iii) will violate any Governmental Order
or Law applicable to such Stockholder or any of such Stockholder’s Owned Company
Common Stock, except in the case of clauses (ii) and (iii) for any such
violations, breaches or defaults that could not reasonably be expected to have a
material adverse effect on the ability of such Stockholder to perform its
obligations under this Agreement.

 

-4-



--------------------------------------------------------------------------------

IV. ADDITIONAL COVENANTS OF THE STOCKHOLDER

Section 4.1 Non-Interference. The Stockholder, solely in its capacity as a
stockholder of the Company, agrees that prior to the termination of this
Agreement, such Stockholder shall not make any public announcement that would
have the effect of preventing, impeding, interfering with or adversely affecting
the performance by such Stockholder of its obligations under this Agreement.

V. TERMINATION

Section 5.1 Termination. Subject to Section 5.2, this Agreement (i) may be
terminated by the mutual written consent of the parties hereto or (ii) shall
terminate without further action at the Expiration Time.

Section 5.2 Effect of Termination. Upon termination of this Agreement, the
rights and obligations of all the parties will terminate and become void without
further action by any party except for the provisions of this Section 5.2 and
Article VI, which will survive such termination. For the avoidance of doubt, the
termination of this Agreement shall not relieve any party of liability for any
willful breach of this Agreement prior to the time of termination.

VI. GENERAL

Section 6.1 Notices. Any notice, request, instruction or other communication
under this Agreement will be in writing and delivered by hand or reputable
overnight courier service or by facsimile, (i) if to the Stockholder, to the
address of the Stockholder set forth on Schedule I hereto, and (ii) if to the
Company, to the Company’s principal executive offices, or to such other Persons,
addresses or facsimile numbers as may be designated in writing by the Person
entitled to receive such communication as provided above. Notice is deemed given
(a) when delivered, if delivered personally to the recipient, (b) when sent, if
sent by facsimile with a copy of such facsimile sent to the recipient by
reputable overnight courier service (charges prepaid) on the same day, or
(c) one business day after being sent to the recipient, if sent by reputable
overnight courier service (charges prepaid).

Section 6.2 Third Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended or shall be construed to create any third party
beneficiaries.

Section 6.3 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware (regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof)
as to all matters, including, but not limited to, matters of validity,
construction, effect, performance and remedies.

Section 6.4 Jurisdiction; Forum.

(a) By the execution and delivery of this Agreement, the parties hereto submit
to the personal jurisdiction of any state or federal court in the State of
Delaware in any suit or proceeding arising out of or relating to this Agreement.

 

-5-



--------------------------------------------------------------------------------

(b) The parties hereto agree that the appropriate and exclusive forum for any
disputes between any of the parties hereto arising out of this Agreement or the
transactions contemplated hereby shall be in any state or federal court in the
State of Delaware. The parties hereto further agree that the parties will not
bring suit with respect to any disputes arising out of this Agreement or the
transactions contemplated hereby in any court or jurisdiction other than the
above specified courts; provided, however, that the foregoing shall not limit
the rights of the parties to obtain execution of judgment in any other
jurisdiction. The parties hereto further agree, to the extent permitted by Law,
that final and unappealable judgment against a party in any action or proceeding
contemplated above shall be conclusive and may be enforced in any other
jurisdiction within or outside the United States by suit on the judgment, a
certified or exemplified copy of which shall be conclusive evidence of the fact
and amount of such judgment.

Section 6.5 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated herein is not affected in any manner materially
adverse to any party hereto. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner.

Section 6.6 Successors and Assigns; Binding Effect. Except as contemplated in
Section 2.3, neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned, directly or indirectly, including,
without limitation, by operation of law, by any party hereto without the prior
written consent of the other parties hereto. Subject to the preceding sentence
and notwithstanding anything to the contrary, this Agreement and all of the
provisions hereof shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and permitted assigns.

Section 6.7 Interpretation. The headings in this Agreement are for reference
only and do not affect the meaning or interpretation of this Agreement.
Definitions apply equally to both the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun includes the
corresponding masculine, feminine and neuter forms. When a reference is made to
an Article, Section or Schedule, such reference shall be to an Article, Section
or Schedule of or to this Agreement unless otherwise indicated. Whenever the
words “include”, “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation”. In the event
an ambiguity or question of intent or interpretation arises, this Agreement
shall be construed as if drafted jointly by the parties and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

Section 6.8 Amendments. This Agreement may not be amended except by written
agreement signed by all of the parties to this Agreement.

Section 6.9 Extension; Waiver. At any time prior to the termination of this
Agreement, the Company, on the one hand, and the Stockholder, on the other hand,
may (i)

 

-6-



--------------------------------------------------------------------------------

extend the time for the performance of any of the obligations of the other
party, (ii) waive any inaccuracies in the representations and warranties of the
other party contained in this Agreement or in any document delivered under this
Agreement or (iii) unless prohibited by applicable Laws, waive compliance with
any of the covenants or conditions contained in this Agreement. Any agreement on
the part of a party to any extension or waiver will be valid only if set forth
in an instrument in writing signed by such party. The failure of any party to
assert any of its rights under this Agreement or otherwise will not constitute a
waiver of such rights.

Section 6.10 Fees and Expenses. Except for the filing by Stockholder of any
reports with the SEC required by Sections 13(d) or 16(a) of the Exchange Act
arising out of this Agreement, for which the Company shall reimburse Stockholder
its reasonable costs in an amount not to exceed $5,000, and as expressly
provided in this Agreement, each party is responsible for its own fees and
expenses (including the fees and expenses of financial consultants, investment
bankers, accountants and counsel) in connection with the entry into this
Agreement and the consummation of the transactions contemplated hereby.

Section 6.11 Entire Agreement. This Agreement, including any schedules hereto,
constitutes the entire agreement among the parties hereto with respect to the
subject matter hereof and supersedes all other prior agreements or
understandings, both written and oral, between the parties or any of them with
respect to the subject matter hereof. The only representations and warranties
made by the parties hereto with respect to the subject matter hereof are the
representations and warranties contained in or made pursuant to this Agreement.

Section 6.12 Rules of Construction. The parties to this Agreement have been
represented by counsel during the negotiation and execution of this Agreement
and waive the application of any Laws or rule of construction providing that
ambiguities in any agreement or other document will be construed against the
party drafting such agreement or other document.

Section 6.13 Remedies Cumulative. Except as otherwise provided in this
Agreement, any and all remedies expressly conferred upon a party to this
Agreement will be cumulative with, and not exclusive of, any other remedy
contained in this Agreement, at law or in equity. The exercise by a party to
this Agreement of any one remedy will not preclude the exercise by it of any
other remedy.

Section 6.14 Counterparts; Effectiveness; Execution. This Agreement may be
signed in any number of counterparts, each of which shall be deemed an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument. For purposes of this Agreement, a document (or signature page
thereto) signed and transmitted by facsimile machine, telecopier or electronic
mail (including in PDF format) is to be treated as an original document. The
signature of any party thereon, for purposes hereof, shall be considered as an
original signature, and the document transmitted shall be considered to have the
same binding effect as an original signature on an original document. At the
request of any party, any facsimile, telecopy or scanned document shall be
re-executed in original form by the parties who executed the facsimile, telecopy
or scanned document. No party may raise the use of a facsimile machine,
telecopier or electronic mail or the fact that any signature was transmitted
through the use of a facsimile, telecopier or electronic mail as a defense to
the enforcement of this Agreement or any amendment or other document executed in
compliance with this Agreement.

 

-7-



--------------------------------------------------------------------------------

Section 6.15 Stockholder Capacity. No Person who owns, directly or indirectly,
any capital stock of the Stockholder or any director or officer of the
Stockholder, in each case, who is or becomes during the term of this Agreement a
director or officer of the Company or any of its affiliates will be deemed to
make any agreement or understanding in this Agreement in that Person’s capacity
as a director or officer of Company or any such affiliate. The Stockholder is
entering into this Agreement solely in its capacity as the Beneficial Owner of
its Owned Company Common Stock, and nothing in this Agreement will limit or
affect any actions taken by any Person who owns, directly or indirectly, any
capital stock of the Stockholder or any director or officer of the Stockholder
in his or her capacity as a director or officer of the Company or any of its
affiliates. Without limiting the generality of the foregoing, the Company
acknowledges that Sung Won Suh and Richard Chin are members of the Board of
Directors of the Company and are also affiliated with the Stockholder and/or its
parent, and that the foregoing persons in their respective capacity as members
of the Board of Directors of the Company may, in the exercise of their fiduciary
duties, take actions that would violate this Agreement if such actions were
taken by the Stockholder. The Company agrees that no such action taken in such
individual’s capacity as a member of the Board of Directors of the Company will
be deemed a violation of this Agreement.

Section 6.16 Specific Performance. The parties to this Agreement agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties to this Agreement
will be entitled to an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
in any court of the United States or any state having jurisdiction, this being
in addition to any other remedy to which they are entitled at law or in equity.

[Remainder of page intentionally left blank. Signature Page Follows.]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has caused this Agreement to be signed as
of the date first above written.

 

VIRGIN MOBILE USA, INC. By:   /s/ Peter Lurie  

Name: Peter Lurie

Title:   General Counsel

 

SK TELECOM USA HOLDINGS, INC. By:   /s/ Jin Woo So  

Name: Jin Woo So

Title:   President



--------------------------------------------------------------------------------

Schedule I

 

Stockholder Name and Address

 

Number of shares of Company Common Stock

Beneficially Owned

SK Telecom USA Holdings, Inc.

c/o SK Telecom Co., Ltd.

Attention: Han Sang Lee

11 Euljiro 2-ga

Jung-gu

Seoul 100-999, Korea

  Subject to the conversion of its ownership interest in Virgin Mobile USA, L.P.
into Class A common stock of Virgin Mobile USA, Inc., SK Telecom USA, Inc. owns
10,999,373 shares of Class A common stock and 25,000 shares of Series A
Preferred Stock in Virgin Mobile USA Inc.